EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following Examiner’s amendment addresses two potential 112 b/2nd paragraph antecedent basis issues that the Examiner believes to be typographical mistakes. 

Claim 14, lines 2-3 are amended as follows:  “tensile strength enhancing filament extends along at least about the most distal 15 cm of the neurovascular catheter.”

Claim 15, lines 2-3 are amended as follows:  “tensile strength enhancing filament extends along at least about the most distal 20 cm of the neurovascular catheter.”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 8/19/2019 could either not be found or was not suggested in the prior art of record. With respect to claim 2, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of an enhanced flexibility neurovascular catheter having the specific structural characteristics, as recited in claim 2, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2017/0072165 to Lim et al., which discloses an enhanced flexibility neurovascular (paragraph 18) catheter (catheter 100) manufactured by a coating technique, comprising: a tubular inner liner (first layer 112 of the distal zone/second portion 194); a tie layer (second layer 113 of the distal zone/second portion 194); a helical coil (coil 170; helical paragraph 36) applied to the outside of the tie layer (second layer 113 of the distal zone/second portion 194), and applying a tubular braid (braids 160/162) to the outside of the tie layer, the tubular braid extending proximally from the helical coil to for a tubular body (Fig. 1B); positioning a plurality of tubular segments (segments 120 and 130) over the tubular body (Fig. 1B), and that the durometer decreases from the proximal end to the distal end of the segments (paragraph 26); but Kim et al. does not expressly teach the steps of making the neurovascular catheter, nor does Kim et al. teach the structure as claimed of the neurovascular catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783